On May 4,2010, the defendant was sentenced to the following: Count I: Ten (10) years in the Montana State Prison, with five (5) years suspended, for the offense of Theft, a Felony; Count III: Eight (8) years in the Montana State Prison, with eight (8) years suspended, to run consecutive to the sentence imposed in Count I, for the offense of Criminal Endangerment, a Felony; and Count IV: A commitment to the Missoula County Detention Center for a term of one (1) year, with one (1) year suspended, to run concurrent with the sentence imposed in Count I, for the offense of Fleeing from or Eluding a Peace Officer, a High Misdemeanor.
On November 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Lindsey Pilecki. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division *93that the sentence shall be affirmed.
Done in open Court this 4th day of November, 2010.
DATED this 18th day of November, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.